Citation Nr: 1201126	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for arthritis of the cervical spine, to include as secondary to service-connected degenerative arthritis of the left ankle. 

2. Entitlement to service connection for arthritis of the lumbosacral spine, to include as secondary to service-connected degenerative arthritis of the left ankle.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel








INTRODUCTION

The Veteran served on active duty from April 1961 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2008 VA Form 9, the Veteran requested a hearing at a local VA office before a member or members of the Board.  Thereafter, in February 2009, the Veteran cancelled his hearing request and asked that his claims file be forwarded to the Board for a decision.  He has not indicated that he would like his hearing to be rescheduled.  Thus, the Board finds that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2011).  

In May 2010, the Board denied the claims for service connection for arthritis of the right knee, a left shoulder condition, a right shoulder condition, and arthritis of the right hand, to include all as secondary to the service-connected degenerative arthritis of the left ankle.  As this decision was final when issued, these claims are no longer in appellate status.  38 U.S.C.A. § 7104 (2011).  The Board also remanded the issues listed on the title page for additional development.  


FINDINGS OF FACT

1.  Service connection is in effect for degenerative arthritis of the left ankle, currently evaluated as 20 percent disabling.

2.  The satisfactory and probative evidence of record reflects that the Veteran's currently diagnosed arthritis of the cervical spine and arthritis of the lumbosacral spine did not originate in service or for many years thereafter and are not related to any incident during active service.

3.  The satisfactory and probative evidence of record does not reflect that the Veteran's currently diagnosed arthritis of the cervical spine and arthritis of the lumbosacral spine are directly related to his service-connected degenerative arthritis of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for arthritis of the cervical spine, to include as secondary to service-connected degenerative arthritis of the left ankle, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for the establishment of service connection for arthritis of the lumbosacral spine, to include as secondary to service-connected degenerative arthritis of the left ankle, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the June 2007 rating decision, he was provided notice of the VCAA in November 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in November 2006, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a Statement of the Case in June 2008 with subsequent readjudication in May 2009 and October 2011 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current arthritis of the cervical spine and arthritis of the lumbosacral spine are related to his service-connected degenerative arthritis of the left ankle.  To support his claims, the Veteran has submitted treatise information from internet sources regarding osteoarthritis, generally. 

Service treatment records reflect that the Veteran did not report having any problems with the spine upon enlistment into active service and the January 1961 entrance examination reflects normal findings of the spine upon clinical evaluation.  The Veteran was treated for complaints of a sore back on two occasions in October 1964 and no diagnosis of a back disability was provided.  A June 1965 separation examination revealed normal findings of the spine upon clinical evaluation.  

Private and VA medical records from September 1993 to May 2008 reflect that, in an April 1998 private emergency room report, wherein the Veteran was treated for a urinary tract infection, he initially denied having any back problems but then reported that "maybe his back hurts a little on the left."  No findings or diagnosis related to a cervical or lumbar spine disability was found at this time.  Subsequent medical records are absent of any complaints, treatment, findings, or diagnoses related to the cervical or lumbosacral spine until September 2006.  In a September 2006 private treatment record, Dr. D.L.L., reported that the Veteran had developed polyarthralgia and that his laboratory and radiology reports revealed osteoarthritis of the lumbosacral spine and cervical spine.  He then stated that the arthritis could be related to the Veteran's time in service.  

In an April 2007 VA examination of the joints, the examiner noted that due to complaints of pain in the right knee, lower back and neck, the Veteran's doctor ordered laboratory tests and X-rays and, according to the records of the physician, the Veteran had degenerative arthritis of the right knee, cervical spine, and lumbosacral spine.  The Veteran reported that he and his consulting doctor thought that "probably all of his arthritis," was related to the service-connected left ankle sprain.  The Veteran was diagnosed with degenerative changes in the cervical spine and lumbosacral spine.  The examiner opined that it was less likely as not that the Veteran's spine condition was caused by or the result of the service-connected left ankle condition.  He explained that the Veteran never had any strain on the spine during or after service.  The examiner concluded that the Veteran's very mild limping of the left leg could not affect the conditions of the spine.  

An August 2007 VA X-ray report showed osteoarthritis, degenerative changes, and neural foraminal narrowing of the cervical spine and degenerative disc disease and osteoarthritis of the lumbar spine.  

In a November 2007 private treatment report, Dr. S.D.M., diagnosed the Veteran with generalized osteoarthritis of the hands, knees, and left ankle and spondylosis of the cervical and lumbar spine with low back and neck pain.

In a May 2008 private treatment report, Dr. S.D.M., diagnosed the Veteran with generalized osteoarthritis of the hands, knees, and left ankle and spondyloarthritis of the cervical and lumbar spine with back pain.  

In the May 2010 Board decision and remand, the Board had found that the April 2007 VA opinion was inadequate because it was predicated on incorrect evidence, as the VA examiner found that the Veteran never had any strain on the spine during or after service, although the service records showed treatment for a sore back in October 1964.  Therefore, as the VA examiner's opinion did not accurately contemplate the evidence in relationship to the Veteran's current disability, the claim was remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In a June 2010 VA examination, the Veteran reported that he was injured during his active service while training and had fallen off a wall, twisting his left ankle and striking his neck and back.  He reported this incident marked the onset of his neck and back problems and that, since his discharge, he had sought treatment from chiropractors.  The Veteran was diagnosed with degenerative osteoarthritis and disc disease involving multiple levels of the cervical and lumbar spine.  The examiner opined that the osteoarthritis and disc disease of the cervical and lumbar spine were less likely than not caused by or a result of a disease or injury during active service.  He explained that the Veteran's military discharge physical in June 1965 was silent with regard to any musculoskeletal or neurologic findings, including of the spine and that the back problem referenced in the service treatment reports would more likely than not have been a transient, self limited, problem without residuals.  The examiner also found that this assumption was further supported by the absence of any additional related documentation in the service treatment records, and including the discharge physical.  He further opined that the treatment and hospitalization records immediately after the ankle injury in question were silent with reference to any spine complaints or findings.  Therefore, the examiner found that there was no evidence to indicate that a clinically significant injury to the spine areas resulted from the fall injury that occurred during service or from any other service-related conditions.  

The examiner also opined that the Veteran's arthritis and degenerative disc disease of the cervical and lumbar spine were not caused by, a result of, or aggravated by the service-connected left ankle arthritis.  He explained that osteoarthritis which was noted in the Veteran to involve the spine and multiple extremity joints, apart from the left ankle diagnosis, were due to the normal progression of the condition.  The examiner found that the multilevel degenerative disc disease was likewise a result of the normal progression of the disease.  He concluded that there was no widely accepted body of current medical evidence that demonstrated a nexus between arthritis developing in an isolated joint, followed by multiple distant joints, including the spine.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering both the September 2006 private physician's conclusion and the June 2010 VA examiner's opinion, the Board notes that the June 2010 VA physician's opinion was predicated upon a review of independent medical treatise information and the claims file, including the service records, private medical records, and VA medical records.  The VA examiner also provided an extensive rationale to support his findings, including citing relevant findings from the Veteran's service records, subsequent private and VA medical records, and medical treatise information of the spine.  The Board finds this conclusion is consistent with the evidence of record and affords this opinion greater weight than the opinion provided by the private physician in September 2006 which merely indicated osteoarthritis of the lumbosacral spine and cervical spine could be related to the Veteran's time in service, without providing any rationale for his conclusions.  Finally, the objective medical evidence of record demonstrates that cervical spine and lumbosacral spine disabilities were not shown in service or for many years thereafter, thereby further supporting the June 2010 VA examiner's opinion.  Therefore, the Board affords no probative weight to the September 2006 private physician's conclusion and affords greater probative weight to the June 2010 VA examiner's opinion.

After a review of the record, the Board concludes that entitlement to service connection for arthritis of the cervical spine and arthritis of the lumbosacral spine, to include both as secondary to service-connected degenerative arthritis of the left ankle, is not warranted.  In this regard, the Board finds that while the Veteran is currently diagnosed with arthritis of the cervical spine and arthritis of the lumbosacral spine and is service-connected for degenerative arthritis of the left ankle, the satisfactory lay and medical evidence of record does not demonstrate a nexus between the Veteran's currently diagnosed arthritis of the cervical spine or arthritis of the lumbosacral spine, and either his active service or his service-connected degenerative arthritis of the left ankle.  

The Board notes that while service treatment reports reflect that the Veteran was treated for a sore back on two occasions in October 1964, no diagnosis of a back disability was provided at this time and the June 1965 separation examination revealed normal findings of the spine upon clinical evaluation.  Thus, the evidence does not demonstrate that the Veteran's arthritis of the cervical spine and arthritis of the lumbosacral spine had their onset during his active service.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges the Veteran's statements to the April 2007 VA examiner that he and his consulting doctor thought that "probably all of his arthritis," was related to the service-connected left ankle sprain and his statements to the June 2010 VA examiner regarding the onset of his neck and back problems from the fall in service in which he twisted his left ankle and hit his neck and back, and that he had sought treatment from chiropractors since his discharge.  While his statements are competent to report a contemporaneous medical diagnosis by his physician and lay observable symptoms, the Board finds his statements regarding his own belief that his arthritis was related to his service-connected left ankle sprain includes a medical determination of etiology which he is not competent to make.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board affords the Veteran's statement regarding the etiology of his current cervical spine and lumbosacral spine disabilities no probative value.  

In light of the medical evidence contained in the service department records and post-service medical records, the Board finds that the Veteran's recent post-service account reported at the June 2010 VA examination regarding the onset of his neck and back problems in service and continuity of treatment and symptoms since then lacks credibility.  Notably, this recently reported history is absent in earlier reports of medical history.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  The Board also points out that, in the April 1998 private emergency room report, wherein the Veteran was treated for a urinary tract infection, he initially denied having any back problems but then reported at that time that "maybe his back hurts a little on the left" and he reported in the April 2007 VA examination that he suffered only a sprain to the left ankle while in service with no account of any additional injury or onset of pain in the neck or back at this time.  Moreover, the post-service medical evidence of record dating back to September 1993 demonstrates no objective evidence of a cervical spine or lumbosacral spine disability in the medical record until September 2006.  Accordingly, the lack of contemporaneous evidence in this instance diminishes the reliability of these statements.  

With respect to the Veteran's statement that his consulting doctor thought that "probably all of his arthritis," was related to the service-connected left ankle sprain, this Board finds that this statement is supported by the September 2006 private treatment report in which the private physician found that osteoarthritis of the lumbosacral spine and cervical spine could be related to the Veteran's time in service.  As noted above however, the September 2006 private physician's conclusion has been afforded no probative value.  

The post-service medical evidence of record demonstrates that there is no evidence of a cervical spine or lumbosacral spine disability in the medical record until September 2006, approximately 41 years after the Veteran's separation from active service.  The Board also notes that the September 2006 opinion of the Veteran's private physician, as discussed above, has been afforded no probative weight in this claim.  Finally, based upon a review of independent medical treatise information of the spine and the claims file, including the service records and private and VA medical records, the June 2010 VA examiner found that the osteoarthritis and disc disease of the cervical and lumbar spine were less likely than not caused by or a result of a disease or injury during active service and were not caused by, a result of, or aggravated by the service-connected left ankle arthritis.  

With respect to the internet treatise information submitted by the Veteran and referred to as indicating a relationship between both his arthritis of the cervical and lumbosacral spine and his service-connected degenerative arthritis of the left ankle, the Board points out that the literature only discusses osteoarthritis generally and did not support any causal connection between the Veteran's currently diagnosed arthritis of the cervical spine or arthritis of the lumbosacral spine and the service-connected degenerative arthritis of the left ankle.  

As the Board has afforded more weight to the June 2010 VA physician's opinion, the evidence does not demonstrate any nexus between the Veteran's currently diagnosed arthritis of the cervical spine or arthritis of the lumbosacral spine and either his active service or his service-connected degenerative arthritis of the left ankle.  Accordingly, service connection for arthritis of the cervical spine and arthritis of the lumbosacral spine, both to include as secondary to service-connected degenerative arthritis of the left ankle, is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for arthritis of the cervical spine, to include as secondary to service-connected degenerative arthritis of the left ankle, is denied.  

Service connection for arthritis of the lumbosacral spine, to include as secondary to service-connected degenerative arthritis of the left ankle, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


